IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : CASE NO. 3:19mj257-SLO

Vv.
ORDER UNSEALING CRIMINAL
PHILIP HARRIS : COMPLAINT, AFFIDAVIT, AND
ARREST WARRANT

 

IT IS HEREBY ORDERED that the Criminal Complaint, Affidavit, and Arrest Warrant in
the above captioned case filed herein and ordered sealed by the order of this court on May 7,
2019, be unsealed by the Clerk of Courts.

   
 

LY 4

‘SHARON L. OVINGTON.
U.S. Magistrate Judge
